Case 2:19-mj-00541-VCF Document 1 Filed 07/23/19 Page 1 of 7

° .

 

oa noe vores
~— ee mon

W

 

 

 

areas

 

 

 

 

 
SEALED BYSORDER
OF COURT “x
o

UNITED STATES DISTRICT COYRT ©
FOR THE NORTHERN DISTRICT OF CALIFORNIA “age ,

 

    
  

 

 

27/23/2019 Gags 2:19epgdeeagal-VCF DocumentybmaRdag @ 7/23/19 Page2of7 pace gayaz

 

 

San Jose Venne
Petition for Arrest Warrant for Offender Under Supervision ‘
‘ Ce - fl. Vee re
Name of Offender Docket Number QiN4-M -5Y)- vor
Octavio Moran Perez 0971 5:16CR00340-001 BEF FILED RECEIVED
___ ENTERED ——__._ SERVED ON
Name of Sentencing Judge: The Honorable Larry Alan Bums COUNSEL/PARTIES OF RECORD
United States District Judge
Southern District of California (SD/CA)
JUL 2 2 2019
Date of Original Sentence: January 3, 2011

 

 

 

Original Offense: Count One: Importation of Cocaine, 21 U.S.C. §§ 952, 960, a Chale ALR TRICT pou RT
BY;

DEPUTY

 

 

Original Sentence: 90 months imprisonment, five years supervised release:

Special Conditions: $100 special assessment; search; not enter republic of Mexico without
permission; report all vehicles owned or operated; financial disclosure; full-time employment or
education; residential re-entry center for 90 days, Additional conditions ordered October 24,
2017: participate in mental health treatment, participate in drug abuse testing and treatment:
abstain from alcohol; register as a drug offender; DNA; no weapons; search,

Prior Forma(s) 12: On June 14, 2016, a petition to modify the conditions of supervised release
was filed in the SD/CA, requesting a drug treatrnent and testing condition as a result of a positive
result for cocaine during a random urinalysis administered by our office. It is noted that in the
signed petition by the Honorable Judge Burns, he included that “any further dirty test (sic) to be
reported and shall result in OSC RE: Revocation.” Jurisdiction was also transferred and approved

by the SD/CA in the same petition. This Court accepted the transfer of jurisdiction on July 29,

2016.

On January 18, 2017, a modification request was submitted to the Court requesting the addition
of mental health counseling, which was ordered

On July 20, 2017, a petition for Perez’ arrest was filed alleging Charges One through Four. The
walrant was executed on August 9, 2017. The client made his initial appearance before the
Honorable Nathanael Cousins, U.S. Magistrate Judge, who remanded Perez into custody of the
U.S. Marshalls Service, An appearance before Your Honor was set for September 5, 2017.

On August 10, 2017, a petition for en amended arrest warrant was submitted to Your Honor

alleging the client violated the standard condition number seven that he not use any controlled
substances unless prescribed by a physician, in that he submitted a positive urinalysis test for

NDC-SUPV-FORM “tl %.
07/23/2019 BABS 2:19 ¢steeoebl-VCF Documentjomakigl 7/23/19 Page 3 of 7

    

 

‘e i ae

RE: Perez, Octavio Moi’
0971 5:16CR00340-001 BLF

 

PAGE @4/@7

2

amphetamines, methamphetatnines and marijuana: that he violated the special condition that he
reside at the residential re-entry center (RRC) for 90 days, in that he failed to report to the RRC;
that he violated special condition to participate in mental health counselling, in that he failed to
show for the scheduled assessment; that he violated standard condition number seven that he
answer truthfully all inquiries by the probation officer and follow the instructions of the officer,
in that he ignoted messages with instructions from the officer; that he violated the mandatory
condition that he no commit another federal, state, or local crime, in that he was amested for
trespassing: that he violated standard condition number seven, that he not possess any
paraphernalia related to any controlled substance, unless prescribed by a physical, and in thet he

was found in possession of paraphemalia use for ingesting a controlled substance.

On October 24, 2017, his supervision was revoked and a sentence of 90 days imprisonment
(credit for time served in official detention) and three years supervised release was imposed. His
supervised release was transferred to the District of Nevada. Presently, the client is incatcerated
at the Santa Cruz County Jail in Santa Cn, California, where he is serving a sentence of

imprisonment for a new law violation alleged in the previous petition.

Type of Supervision Date Supervision Commenced
Supervised Release January 21, 2016

Assistant U.S. Attorney Defense Counsel

Patrick Delahunty Kory DeClark, (AFPD)

 

Petitioning the Court for the issuance of 2 no-bail warrant for the offender's arrest,

I, Janella Tolbert, 2 Probation Officer employed in the United States District Court for the
Northern District of California, solemnly affirm and declare, under penalty of perjury, that to the
best of my informetion and belief, the facts set forth in this affidavit sre true and correct. The
factual affirmations made below are based on my personal knowledge, on official records or
documents generated and maintained by my agency in the course of performing its functions, on
official records or documents generated and maintained by other government agents or agencies
in the course of performing their functions, or on information provided to me orally or
electronically by employees or agents of other public agencies (information developed or

acquired in the course of performing official agency fumctioris).

Charge Number Violation
One Thete is probable cause to believe that the client violated the mandatory

condition that he not commit another federal, state, or local cxiine.

On August 14, 2018, the client was arrested in San Bemardino County,
California, for a violation of California Vehicle Code § 23152(2) -

Driving Under the Influence,

According to the crime report prepared by the California Highway
Patrol (CHP), on August 14, 2018, a report of a reckless driver was
made to the local police dispatch. Officers initiated a traffic stop on the

NDG-SUPV-FORM 12C(2) 4/6/2015
a7/23/2019 BAe 2:19ea%eGSexs1-VCF Documenijdyakilgg)7/23/19 Page 4of7 pace assaz

 

3

 

PT Cruiser matching the description given by dispatch. The officer
detected the odor of an alcoholic beverage emitting from the vehicle,
and saw an ice chest on the floor board with beer inside. Officers
noticed the clients eyes were red and watery. The client admitted to
the officer that he had been drinking earlier that day. Once the client
exited the vehicle, the officer detected an odor of an alcoholic
beverage emitting from his person and breath. A series of pre-Field
Sobriety Tests (FST) were administered, and the client failed to
perform FSTs as explained and demonstrated. The officer performed
preliminary alcohol screening (PAS) tests to determine the blood
alcoho] content (BAC) of the client. The PAS tests yielded results for
083% and .085% BACs. .

Evidence of the alleged violation can be found in the CHP Case
Number 201800148.

Charge Number Violation

Two | ‘There is probable cause to believe that the client violated stendard
condition number three that he not knowingly leave the district where he
resides without the permission of the Court or probation officer.

As noted in Charge One, the client was arrested in San Bernardino
County, an area outside of the District of Nevada where he resided. He
did not obtain permission from the Court or probation officer to be
outside of his supervising district.

Evidence of the alleged violation can be found in the CHP Case
Nuruber 201800148, and the case notes dated September 24, 2018,
outlining a conversation with his supervising USPO in the District of
Nevada,

Charge Number Violation

Three There is probable cause to believe that the client violated special condition
number four that he must abstain from the use of all alcoholic beverages,

As noted in Charge One, the client was arrested in San Bernardino
County for Driving Under-the Influence. The client had the smell of
alcohol on his person and breath. He admitted to the officer that he had
been drinking earlier in the day, failed the FST, and had .083% and
085% BAC results,

Evidence of the alleged violation can be found in the CHP Case
Nuniber 201800148.

NDC-SUPV-FORM 120(7) 4/4/2014
87/23/2019 Gases 2:19 eapéiaedd-VCF DocumentyemdrRéasl97/23/19 Page5of7 pace gear

 

“RE: Perez, Octavio M Ht
0971 5:16CR00340-001 BLF

Based on the foregoing, there is probable cause to believe that Octavio Moran Perez violated the
conditions of his supervised release, Therefore, I ask the Court to issue a no-bail Warrant for his

4

 

 

arrest,
Respectfully submitted, Reviewed by:
g M ya ; gion forded
r
Janella Tolbert Aylin McFarlend
United States Probation Officer Supervisory United States Probation Officer

Date Signed: September 26, 2018

 

Having considered the information set forth above, the Court finds there is probable cause to
believe there has been a violation of the conditions of supervision and orders:

x The issuance of a no-bail warrant AND ORDER THAT THIS FORM BE FILED UNDER.
SEAL, AND NO PUBLIC RECORD OF WARRANT ISSUANCE BE MADE, UNTIL

C] Other:

Date

   

Beth Labson Freeman :
United States District Judge

NDC-SUPY-FORM 12¢(2) 4/6/2015
   

; 6 of 7
a7/23/2019 eee 2:1 9apgeestasl-VCF Documentgmagei@iicd 7/23/19 Page 6 o PAGE 87/87
1" "RE: Petez, Octavio M oe 5
0971 5:16CR00340-001 BLF
APPENDIX
_ Grade of Violations: C
Criminal History at time of sentencing: J
Statutory Provisions Guideline Provisions
Custody: 5 years (18 U.S.C, § 3-9 months (USSG
. 3583(e)(3)) 7B1.4(a))
Supervised Release: 5 years, less any term of 5 years, less any term of
custody previously imposed — custody previously imposed —
18 U.S.C. § 3583(h 18 U.S.C. § 3583(h)
Probation: Not Authorized Not Authorized

NDC-SUPV-FORM 1212) 4/6/2015
07/23/2019 GAS 2:19exyeeGexel-VCF DocumentydyaRdeg 7/23/19 Page 70f7 page goyaz

1308

UNITED STATES DISTRICT COURT

for the
Northem District of California

   

PF fh tem te ee

T

   

 

United States of America
. : caeNo.  CRe16-00340-BLF
Octavio Moran Perez |
ene ee " Befeniant ~~ )
ARREST WARRANT

Ta: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to bearesied) Octavio Moran Perez ,

ewes

 

 

( ) Indictment ( }Superseding Indictment ( ) Information _( ) Superseding Information ( ) Complaint
( ) Probation Violation Petition (x Supervised Release Violation Petition ( ) Violation Notice ( ) Order of the Court

This offense is briefly described as follows:

18:3583 — Violation Supervised Release

 

 

 

 

 

 

Date: Sept 28, 2018 Cita. F fenton
issuing officer's signarura
City and state: San Jose, CA_ ete iies 6 cee ceeee Cita F, Escoland- CRCSA .
Printed name and tite | .,
Return ae
This warrant was received on (date) mo sand the person was arrested on (datep
ab feltyandsiate) _~ ae
Date: ait!
——— ait i} g2 AAS Be Arresting officer's signature
‘ ar “A
. nA Lm 2 {
ASS a
' qa avao38 “sre Printed name and title

 

 

 
